      Case: 1:18-cv-07537 Document #: 1 Filed: 11/14/18 Page 1 of 18 PageID #:1



                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS

                                                     ) Case No:
KHONG MENG CHEW, Individually and on                 )
behalf of all others similarly situated,             )
                                                     ) JURY TRIAL DEMANDED
       Plaintiff,                                    )
                                                     )
       v.                                            )
                                                     )
MONEYGRAM INTERNATIONAL, INC., W.                    )
ALEXANDER HOLMES, PAMELA H.                          )
PATSLEY, and LAWRENCE ANGELILLI,                     )
                                                     )
       Defendants.                                   )
                                                     )

                          CLASS ACTION COMPLAINT
               FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

       Plaintiff Khong Meng Chew (“Plaintiff”) individually and on behalf of all other persons

similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against

Defendants (defined below), alleges the following based upon personal knowledge as to Plaintiff

and Plaintiff’s own acts, and upon information and belief as to all other matters based on the

investigation conducted by and through Plaintiff’s attorneys, which included, among other

things, a review of Securities and Exchange Commission (“SEC”) filings by MoneyGram

International, Inc. (“MoneyGram” or the “Company”), as well as media and analyst reports about

the Company. Plaintiff believes that substantial evidentiary support will exist for the allegations

set forth herein after a reasonable opportunity for discovery.

                                  NATURE OF THE ACTION

       1.      This is a federal securities class action on behalf of a class consisting of all

persons and entities, other than Defendants and their affiliates, who purchased publicly traded

MoneyGram securities from February 11, 2014 through November 8, 2018, both dates inclusive



                                                 1
      Case: 1:18-cv-07537 Document #: 1 Filed: 11/14/18 Page 2 of 18 PageID #:2



(“Class Period”), seeking to recover compensable damages caused by Defendants’ violations of

federal securities laws and pursue remedies under the Securities Exchange Act of 1934 (the

“Exchange Act”).

                                 JURISDICTION AND VENUE

       2.      The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder (17

C.F.R. § 240.10b-5).

       3.      This Court has jurisdiction over the subject matter of this action pursuant to

Section 27 of the Exchange Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331.

       4.      Venue is proper in this judicial district pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1391(b) as the Company conducts business in this

District, the alleged misstatements entered and subsequent damages occurred in this District, and

there is a related FTC action in this District, styled FTC v. MoneyGram International, Inc., No.

09-cv-6576.

       5.      In connection with the acts, conduct and other wrongs alleged herein, Defendants

either directly or indirectly used the means and instrumentalities of interstate commerce,

including but not limited to the United States mails, interstate telephone communications, and

the facilities of the national securities exchange.

                                             PARTIES

       6.      Plaintiff, as set forth in the accompanying PSLRA Certification, acquired

MoneyGram securities at artificially inflated prices during the Class Period and was damaged

upon the revelation of the alleged corrective disclosures.

       7.      Defendant MoneyGram, together with its subsidiaries, provides money transfer




                                                  2
        Case: 1:18-cv-07537 Document #: 1 Filed: 11/14/18 Page 3 of 18 PageID #:3



services in the United States and internationally. The Company is a Delaware corporation with

offices/branches located throughout the United States, including in Illinois. During the Class

Period, MoneyGram securities traded on the NASDAQ under the ticker symbol, “MGI.”

         8.    Defendant W. Alexander Holmes (“Holmes”) has served as the Chief Executive

Officer (“CEO”) of the Company since January 1, 2016 and Chairman of the Board of Directors

(the “Board”) since February 2018. He formerly served as the Company’s Chief Financial

Officer (“CFO”) between March 2012 and January 1, 2016, and as the Company’s Chief

Operating Officer (“COO”) from February 2014 to January 1, 2016. He joined the Company in

2009.

         9.    Defendant Pamela H. Patsley (“Patsley”) served as CEO of the Company from

September 2009 until December 31, 2015. She also served as Executive Chairman of the

Company from 2016 until February 2018.

         10.   Defendant Lawrence Angelilli (“Angelilli”) has served at the Company as an

Executive Vice President and CFO since January 1, 2016. He previously served as Senior Vice

President of Corporate Finance from 2014 to December 31, 2015, Treasurer from August 2011 to

December 31, 2015 and Senior Vice President from August 2011 to August 2014.

         11.   Defendants Holmes, Patsley, and Angelilli are herein referred to as “Individual

Defendants.”

         12.   Collectively, Defendant MoneyGram and Individual Defendants are herein

referred to as “Defendants.”

         13.   Each of the Individual Defendants:

               a.     directly participated in the management of the Company;

               b.     was directly involved in the day-to-day operations of the Company at the




                                               3
      Case: 1:18-cv-07537 Document #: 1 Filed: 11/14/18 Page 4 of 18 PageID #:4



                          highest levels;

                 c.       was privy to confidential proprietary information concerning the Company

                          and its business and operations;

                 d.       was directly or indirectly involved in drafting, producing, reviewing

                          and/or disseminating the false and misleading statements and information

                          alleged herein;

                 e.       was directly or indirectly involved in the oversight or implementation of

                          the Company’s internal controls;

                 f.       was aware of or recklessly disregarded the fact that the false and

                          misleading statements were being issued concerning the Company; and/or

                 g.       approved or ratified these statements in violation of the federal securities

                          laws.

       14.       MoneyGram is liable for the acts of the Individual Defendants and its employees

under the doctrine of respondeat superior and common law principles of agency as all of the

wrongful acts complained of herein were carried out within the scope of their employment with

authorization.

       15.       The scienter of the Individual Defendants and other employees and agents of the

Company is similarly imputed to MoneyGram under respondeat superior and agency principles.

                                  SUBSTANTIVE ALLEGATIONS
                      Defendants’ False and Misleading Class Period Statements

       16.       On February 11, 2014, the Company issued a press release reporting its financial

results for its fourth quarter and year ended December 31, 2013. The press release stated that the

Company would continue to implement anti-fraud programs to comply with legal and regulatory

requirements, stating in relevant part:


                                                   4
      Case: 1:18-cv-07537 Document #: 1 Filed: 11/14/18 Page 5 of 18 PageID #:5



       Enhancing compliance. The legal and regulatory requirements for the financial
       services industry continue to increase. Since 2009, MoneyGram has invested
       more than $120 million in its compliance and anti-fraud programs and has
       successfully prevented more than $365 million in fraud losses, with $135 million
       prevented in 2013. The Company will continue to advance its leadership in global
       compliance by implementing market-leading systems, technology and processes,
       and increasing agent oversight around the world.
       17.     On March 3, 2014, the Company filed a Form 10-K with the SEC, which

provided the Company’s financial results and position for the fiscal year ended December 31,

2013 (the “2013 10-K”). The 2013 10-K was signed by Defendants Patsley and Holmes. The

2013 10-K contained signed certifications pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”)

by Defendants Patsley and Holmes attesting to the accuracy of financial reporting, the disclosure

of any material changes to the Company’s internal control over financial reporting and the

disclosure of all fraud. The 2013 10-K stated the Company’s internal controls were effective.

       18.     The 2013 10-K stated, “[w]e continually monitor and enhance our global

compliance programs to comply with the most recent legal and regulatory changes.”

       19.     On March 3, 2015, the Company filed a Form 10-K with the SEC, which

provided the Company’s financial results and position for the fiscal year ended December 31,

2014 (the “2014 10-K”). The 2014 10-K was signed by Defendants Patsley and Holmes. The

2014 10-K contained signed SOX certifications by Defendants Patsley and Holmes attesting to

the accuracy of financial reporting, the disclosure of any material changes to the Company’s

internal control over financial reporting and the disclosure of all fraud. The 2014 10-K stated the

Company’s internal controls were effective.

       20.     The 2014 10-K stated, “[w]e continually monitor and enhance our global

compliance programs in light of the most recent legal and regulatory changes.”

       21.     On March 2, 2016, the Company filed a Form 10-K with the SEC, which

provided the Company’s financial results and position for the fiscal year ended December 31,


                                                5
      Case: 1:18-cv-07537 Document #: 1 Filed: 11/14/18 Page 6 of 18 PageID #:6



2015 (the “2015 10-K”). The 2015 10-K was signed by Defendants Holmes, Patsley, and

Angelilli. The 2015 10-K contained signed SOX certifications by Defendants Holmes and

Angelilli attesting to the accuracy of financial reporting, the disclosure of any material changes

to the Company’s internal control over financial reporting and the disclosure of all fraud.

       22.     The 2015 10-K stated, “[w]e continually monitor and enhance our global

compliance programs in light of the most recent legal and regulatory changes.”

       23.     On March 16, 2017, the Company filed a Form 10-K with the SEC, which

provided the Company’s financial results and position for the fiscal year ended December 31,

2016 (the “2016 10-K”). The 2016 10-K was signed by Defendants Holmes and Angelilli. The

2016 10-K contained signed SOX certifications by Defendants Holmes and Angelilli attesting to

the accuracy of financial reporting, the disclosure of any material changes to the Company’s

internal control over financial reporting and the disclosure of all fraud. The 2016 10-K stated the

Company’s internal controls were effective.

       24.     The 2016 10-K stated, “[w]e continually monitor and enhance our global

compliance programs in light of the most recent legal and regulatory changes.”

       25.     On March 16, 2018, the Company filed a Form 10-K with the SEC, which

provided the Company’s financial results and position for the fiscal year ended December 31,

2017 (the “2017 10-K”). The 2017 10-K was signed by Defendants Holmes and Angelilli. The

2017 10-K contained signed SOX certifications by Defendants Holmes and Angelilli attesting to

the accuracy of financial reporting, the disclosure of any material changes to the Company’s

internal control over financial reporting and the disclosure of all fraud. The 2017 10-K stated the

Company’s internal controls were effective.

       26.     The 2017 10-K stated, “[w]e continually monitor and enhance our global




                                                 6
      Case: 1:18-cv-07537 Document #: 1 Filed: 11/14/18 Page 7 of 18 PageID #:7



compliance programs in light of the most recent legal and regulatory changes.”

       27.     The statements referenced in ¶¶16-26 above were materially false and/or

misleading because they misinterpreted and failed to disclose the following adverse facts

pertaining to the Company’s business and operations which were known to Defendants or

recklessly disregarded by them. Specifically, Defendants made false and/or misleading

statements and/or failed to disclose that: (1) MoneyGram was aware for years of high levels of

fraud involving its money transfer system; (2) MoneyGram failed to implement appropriate anti-

fraud countermeasures, in part, because doing so would adversely impact its revenue; (3) this

misconduct would draw scrutiny from the FTC, which had an agreed-upon order requiring

MoneyGram to implement a comprehensive anti-fraud program, and the Department of Justice,

which entered into a Deferred Prosecution Agreement concerning MoneyGram’s anti-fraud and

anti-money laundering programs; and (5) as a result, Defendants’ statements about

MoneyGram’s business, operations and prospects were materially false and misleading and/or

lacked a reasonable basis at all relevant times.

                                   The Truth Slowly Emerges

       28.     On November 8, 2018, shortly before market-close, the FTC issued a press

release entitled, “MoneyGram Agrees to Pay $125 Million to Settle Allegations that the

Company Violated the FTC’s 2009 Order and Breached a 2012 DOJ Deferred Prosecution

Agreement[.]” According to the press release, the FTC filed a complaint against MoneyGram

alleging, inter alia, that: (i) MoneyGram “failed to implement the comprehensive fraud

prevention program mandated by the 2009 [FTC] order”; (ii) “MoneyGram was aware for years

of the high levels of fraud and suspicious activities involving certain agents”; and (iii) allowed its

computerized monitoring system to malfunction even though the system was aimed at blocking




                                                   7
      Case: 1:18-cv-07537 Document #: 1 Filed: 11/14/18 Page 8 of 18 PageID #:8



known fraudsters from using its service; (iv) failed to properly vet its agents and provide

appropriate training on how to detect and prevent consumer fraud, including at locations with

high fraud rates; (v) failed to share complaints concerning fraud-induced money transfers with

the FTC. The press release states, in relevant part:

        MoneyGram International, Inc. has agreed to pay $125 million to settle
        allegations that the company failed to take steps required under a 2009 Federal
        Trade Commission order to crack down on fraudulent money transfers that cost
        U.S. consumers millions of dollars.

        The $125 million payment is part of a global settlement that resolves allegations
        that MoneyGram also violated a separate 2012 deferred prosecution agreement
        with the Department of Justice.

        “The FTC’s 2009 order required MoneyGram to protect consumers from fraud
        through its money transfer system, and today we are holding MoneyGram
        accountable for its failure to do so,” said FTC Chairman Joe Simons.
        “MoneyGram’s alleged failure to implement key provisions of the order allowed
        scammers to continue to use its money transfer system to rip off consumers.”

        Money transfers are a preferred method of payment for fraudsters because money
        sent through money transfer systems can be picked up quickly at locations all
        over the world, and once the money is paid out, it is all but impossible for
        consumers to get their money back. The systems also often allow scam artists to
        remain anonymous when receiving money from their victims.

        In its new filing addressing violations of the 2009 order, the FTC alleges that
        MoneyGram failed to implement the comprehensive fraud prevention program
        mandated by the 2009 order, which requires the company to promptly
        investigate, restrict, suspend, and terminate high-fraud agents.

        The 2009 order required MoneyGram to conduct timely fraud investigations of
        any agent location that has received two or more fraud complaints within 30
        days; has fraud complaints totaling 5 percent or more of the location’s total
        monthly received transactions; or has displayed any unusual or suspicious money
        transfer activity. It also must terminate locations that may be complicit in fraud-
        induced money transfers.

        The FTC alleges that MoneyGram was aware for years of the high levels of fraud
        and suspicious activities involving certain agents, including large chain agents.
        For example, the standards MoneyGram established for taking disciplinary
        actions did not comply with the 2009 order, because those standards required
        agents to have unreasonably high fraud rates before they could be suspended or
        terminated, according to the FTC. At the same time, MoneyGram also often


                                                  8
Case: 1:18-cv-07537 Document #: 1 Filed: 11/14/18 Page 9 of 18 PageID #:9



  failed to promptly conduct the required reviews or to suspend or terminate
  agents, particularly those from larger locations with high levels of fraud.

  The FTC alleges, for example, that MoneyGram did not place any restrictions on
  one large chain agent until approximately mid-2013, even though the chain was
  the subject of more fraud complaints than any other MoneyGram agent
  worldwide. Some of the chain’s locations had fraud rates as high as 50 percent of
  the money transfer activity. When it did take disciplinary action, MoneyGram
  focused on lower-volume, “mom and pop” agents with high levels of fraud,
  while treating large chain agents differently, according to the FTC.

  The FTC also alleges that MoneyGram’s computerized monitoring system,
  aimed at blocking known fraudsters from using its service, malfunctioned for an
  18-month period in 2015 and 2016. During that time, MoneyGram failed to
  block individuals that the company knew or should have known were using its
  service for fraud or to obtain fraud-induced money transfers.

  MoneyGram also allegedly violated the order by failing to properly vet its agents
  and by not providing appropriate training on how to detect and prevent consumer
  fraud for all its agents, including locations with high fraud rates.

  Under the 2009 order, MoneyGram also was required to record the complaints it
  receives about fraud-induced money transfers and to share that information with
  the Commission. Between January 1, 2013 and April 30, 2018, MoneyGram
  received at least 295,775 complaints about fraud-induced money transfers—a
  large majority of which involved a small percentage of agents. The Commission
  alleges, however, that the company, in some cases, failed to record information it
  received about fraud-induced money transfers and share it with the FTC.

  In addition to the monetary payment, MoneyGram has agreed to an expanded
  and modified order that will supersede the 2009 order and apply to money
  transfers worldwide. The modified order requires, among other things, that the
  company block the money transfers of known fraudsters and provide refunds to
  fraud victims in circumstances where its agents fail to comply with applicable
  policies and procedures. In addition, the modified order includes enhanced due
  diligence, investigative, and disciplinary requirements.

  The Commission wishes to thank the following agencies for their assistance in
  this matter: The Department of Justice’s Money Laundering and Asset Recovery
  Section; the U.S. Attorney’s Office for the Middle District of Pennsylvania; the
  U.S. Postal Inspection Service, Philadelphia Division Office in Harrisburg,
  Pennsylvania; and the Office of the Minnesota Attorney General.

  The Commission vote authorizing the staff to file the stipulated order for
  compensatory relief and modified order for permanent injunction was 5-0. The
  FTC filed the stipulated order in the U.S. District Court for the Northern District




                                          9
    Case: 1:18-cv-07537 Document #: 1 Filed: 11/14/18 Page 10 of 18 PageID #:10



        of Illinois, Eastern Division. NOTE: Stipulated final orders have the force of law
        when approved and signed by the District Court judge.

       29.     On November 9, 2018, MoneyGram reported its third quarter 2018 earnings,

stating that “[m]oney transfer revenue” decreased “15% on a reported basis . . . as compared to

third quarter 2017” due to “the impact of higher compliance standards and newly implemented

corridor specific controls.”

       30.     On this news, shares of MoneyGram fell $2.20 per share or over 49.2% to close at

$2.27 per share on November 9, 2018, damaging investors.

       31.     As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s common shares, Plaintiff and other Class members

have suffered significant losses and damages.

                      PLAINTIFF’S CLASS ACTION ALLEGATIONS

       32.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or

otherwise acquired the publicly traded securities of MoneyGram during the Class Period (the

“Class”); and were damaged upon the revelation of the alleged corrective disclosure. Excluded

from the Class are Defendants herein, the officers and directors of the Company, at all relevant

times, members of their immediate families and their legal representatives, heirs, successors or

assigns and any entity in which Defendants have or had a controlling interest.

       33.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, the Company’s securities were actively traded on

NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time and

can be ascertained only through appropriate discovery, Plaintiff believes that there are hundreds

or thousands of members in the proposed Class. Record owners and other members of the Class



                                                10
    Case: 1:18-cv-07537 Document #: 1 Filed: 11/14/18 Page 11 of 18 PageID #:11



may be identified from records maintained by the Company or its transfer agent and may be

notified of the pendency of this action by mail, using the form of notice similar to that

customarily used in securities class actions.

       34.     Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

       35.     Plaintiff will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class and securities litigation.

Plaintiff has no interests antagonistic to or in conflict with those of the Class.

       36.     Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

       (a)     whether Defendants’ acts as alleged violated the federal securities laws;

       (b)     whether Defendants’ statements to the investing public during the Class Period

               misrepresented material facts about the financial condition, business, operations,

               and management of the Company;

       (c)     whether Defendants’ statements to the investing public during the Class Period

               omitted material facts necessary to make the statements made, in light of the

               circumstances under which they were made, not misleading;

       (d)     whether the Individual Defendants caused the Company to issue false and

               misleading SEC filings and public statements during the Class Period;

       (e)     whether Defendants acted knowingly or recklessly in issuing false and misleading

               SEC filings and public statements during the Class Period;




                                                  11
     Case: 1:18-cv-07537 Document #: 1 Filed: 11/14/18 Page 12 of 18 PageID #:12



        (f)       whether the prices of the Company’s securities during the Class Period were

                  artificially inflated because of the Defendants’ conduct complained of herein; and

        (g)       whether the members of the Class have sustained damages and, if so, what is the

                  proper measure of damages.

        37.       A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation make it impossible for members of the Class to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.

        38.       Plaintiff will rely, in part, upon the presumption of reliance established by the

fraud-on-the-market doctrine in that:

        (a)       Defendants made public misrepresentations or failed to disclose material facts

                  during the Class Period;

        (b)       the omissions and misrepresentations were material;

        (c)       the Company’s securities are traded in efficient markets;

        (d)       the Company’s securities were liquid and traded with moderate to heavy volume

                  during the Class Period;

        (e)       the Company traded on the NASDAQ, and was covered by multiple analysts;

        (f)       the misrepresentations and omissions alleged would tend to induce a reasonable

                  investor to misjudge the value of the Company’s securities; Plaintiff and members

                  of the Class purchased and/or sold the Company’s securities between the time the

                  Defendants failed to disclose or misrepresented material facts and the time the




                                                   12
     Case: 1:18-cv-07537 Document #: 1 Filed: 11/14/18 Page 13 of 18 PageID #:13



                true facts were disclosed, without knowledge of the omitted or misrepresented

                facts; and

        (g)     Unexpected material news about the Company was rapidly reflected in and

                incorporated into the Company’s stock price during the Class Period.

        39.     Based upon the foregoing, Plaintiff and the members of the Class are entitled to a

presumption of reliance upon the integrity of the market.

        40.     Alternatively, Plaintiff and the members of the Class are entitled to the

presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the State

of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material

information in their Class Period statements in violation of a duty to disclose such information,

as detailed above.

                                             COUNT I
                Violation of Section 10(b) of The Exchange Act and Rule 10b-5
                                     Against All Defendants
        41.     Plaintiff repeats and realleges each and every allegation contained above as if

fully set forth herein.

        42.     This Count is asserted against the Company and the Individual Defendants and is

based upon Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated

thereunder by the SEC.

        43.      During the Class Period, the Company and the Individual Defendants,

individually and in concert, directly or indirectly, disseminated or approved the false statements

specified above, which they knew or deliberately disregarded were misleading in that they

contained misrepresentations and failed to disclose material facts necessary in order to make the

statements made, in light of the circumstances under which they were made, not misleading.

        44.     The Company and the Individual Defendants violated §10(b) of the 1934 Act and



                                                13
    Case: 1:18-cv-07537 Document #: 1 Filed: 11/14/18 Page 14 of 18 PageID #:14



Rule 10b-5 in that they: employed devices, schemes and artifices to defraud; made untrue

statements of material facts or omitted to state material facts necessary in order to make the

statements made, in light of the circumstances under which they were made, not misleading;

and/or engaged in acts, practices and a course of business that operated as a fraud or deceit upon

plaintiff and others similarly situated in connection with their purchases of the Company’s

securities during the Class Period.

       45.     The Company and the Individual Defendants acted with scienter in that they knew

that the public documents and statements issued or disseminated in the name of the Company

were materially false and misleading; knew that such statements or documents would be issued

or disseminated to the investing public; and knowingly and substantially participated, or

acquiesced in the issuance or dissemination of such statements or documents as primary

violations of the securities laws. These defendants by virtue of their receipt of information

reflecting the true facts of the Company, their control over, and/or receipt and/or modification of

the Company’s allegedly materially misleading statements, and/or their associations with the

Company which made them privy to confidential proprietary information concerning the

Company, participated in the fraudulent scheme alleged herein.

       46.      Individual Defendants, who are the senior officers and/or directors of the

Company, had actual knowledge of the material omissions and/or the falsity of the material

statements set forth above, and intended to deceive Plaintiff and the other members of the Class,

or, in the alternative, acted with reckless disregard for the truth when they failed to ascertain and

disclose the true facts in the statements made by them or other personnel of the Company to

members of the investing public, including Plaintiff and the Class.

       47.     As a result of the foregoing, the market price of the Company’s securities was




                                                 14
     Case: 1:18-cv-07537 Document #: 1 Filed: 11/14/18 Page 15 of 18 PageID #:15



artificially inflated during the Class Period. In ignorance of the falsity of the Company’s and the

Individual Defendants’ statements, Plaintiff and the other members of the Class relied on the

statements described above and/or the integrity of the market price of the Company’s securities

during the Class Period in purchasing the Company’s securities at prices that were artificially

inflated as a result of the Company’s and the Individual Defendants’ false and misleading

statements.

        48.     Had Plaintiff and the other members of the Class been aware that the market price

of the Company’s securities had been artificially and falsely inflated by the Company’s and the

Individual Defendants’ misleading statements and by the material adverse information which the

Company’s and the Individual Defendants did not disclose, they would not have purchased the

Company’s securities at the artificially inflated prices that they did, or at all.

        49.     As a result of the wrongful conduct alleged herein, Plaintiff and other members

of the Class have suffered damages in an amount to be established at trial.

        50.     By reason of the foregoing, the Company and the Individual Defendants have

violated Section 10(b) of the 1934 Act and Rule 10b-5 promulgated thereunder and are liable to

the Plaintiff and the other members of the Class for substantial damages which they suffered in

connection with their purchases of the Company’s securities during the Class Period.

                                            COUNT II
                         Violation of Section 20(a) of The Exchange Act
                               Against the Individual Defendants
        51.     Plaintiff repeats and realleges each and every allegation contained in the

foregoing paragraphs as if fully set forth herein.

        52.     During the Class Period, the Individual Defendants participated in the operation

and management of the Company, and conducted and participated, directly and indirectly, in the

conduct of the Company’s business affairs. Because of their senior positions, they knew the



                                                   15
    Case: 1:18-cv-07537 Document #: 1 Filed: 11/14/18 Page 16 of 18 PageID #:16



adverse non-public information regarding the Company’s business practices.

       53.     As officers and/or directors of a publicly owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information with respect to the

Company’s financial condition and results of operations, and to correct promptly any public

statements issued by the Company which had become materially false or misleading.

       54.     Because of their positions of control and authority as senior officers, the

Individual Defendants were able to, and did, control the contents of the various reports, press

releases and public filings which the Company disseminated in the marketplace during the Class

Period. Throughout the Class Period, the Individual Defendants exercised their power and

authority to cause the Company to engage in the wrongful acts complained of herein. The

Individual Defendants therefore, were “controlling persons” of the Company within the meaning

of Section 20(a) of the Exchange Act. In this capacity, they participated in the unlawful conduct

alleged which artificially inflated the market price of the Company’s securities.

       55.     Each of the Individual Defendants, therefore, acted as a controlling person of the

Company. By reason of their senior management positions and/or being directors of the

Company, each of the Individual Defendants had the power to direct the actions of, and

exercised the same to cause, the Company to engage in the unlawful acts and conduct

complained of herein. Each of the Individual Defendants exercised control over the general

operations of the Company and possessed the power to control the specific activities which

comprise the primary violations about which Plaintiff and the other members of the Class

complain.

       56.     By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by the Company.




                                                16
    Case: 1:18-cv-07537 Document #: 1 Filed: 11/14/18 Page 17 of 18 PageID #:17



                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendants as follows:

       A.         Determining that the instant action may be maintained as a class action under

Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class

representative;

       B.         Requiring Defendants to pay damages sustained by Plaintiff and the Class by

reason of the acts and transactions alleged herein;

       C.         Awarding Plaintiff and the other members of the Class prejudgment and post-

judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

       D.         Awarding such other and further relief as this Court may deem just and proper.

                                 DEMAND FOR TRIAL BY JURY

       Plaintiff hereby demands a trial by jury.

Dated: November 14, 2018                       Respectfully submitted,

                                               WOLF HALDENSTEIN ADLER
                                               FREEMAN & HERZ LLC

                                               /s/ Carl V. Malmstrom
                                               Carl V. Malmstrom
                                               111 W. Jackson St., Suite 1700
                                               Chicago, IL 60602
                                               Tel: (312) 984-0000
                                               Fax: (312) 214-3110
                                               malmstrom@whafh.com

                                               Liaison Counsel for Plaintiff

                                               THE ROSEN LAW FIRM, P.A.
                                               Phillip Kim (pro hac vice forthcoming)
                                               Laurence M. Rosen (pro hac vice forthcoming)
                                               275 Madison Avenue, 34th Floor
                                               New York, NY 10016
                                               Telephone: (212) 686-1060
                                               Fax: (212) 202-3827
                                               pkim@rosenlegal.com


                                                   17
Case: 1:18-cv-07537 Document #: 1 Filed: 11/14/18 Page 18 of 18 PageID #:18



                                  lrosen@rosenlegal.com

                                  Counsel for Plaintiff




                                    18
